COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 LINDA S. RESTREPO AND                                           No. 08-15-00244-CV
 CARLOS E. RESTREPO, D/B/A                       §
 COLLECTIVELY RDI GLOBAL                                               Appeal from
 SERVICES, AND R&D                               §
 INTERNATIONAL,                                               County Court at Law No. 5
                                                 §
                        Appellants,                            of El Paso County, Texas
                                                 §
 v.                                                            (TC # 2012DCV04523)
                                                 §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                             §

                        Appellee.


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court has not entered a final judgment

or appealable order, we dismiss the appeal for lack of jurisdiction.

         It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. Appellants filed a notice of appeal

indicating that they are appealing the trial court’s order denying their motion for continuance.
The Court notified Appellants that it intended to dismiss the appeal for lack of jurisdiction

because there is no final judgment or appealable order. Appellants did not file a response. An

order denying a motion for continuance is not subject to an interlocutory appeal. We therefore

dismiss the appeal for want of jurisdiction. All pending motions are denied as moot.


September 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ
(Hughes, J., not participating)




                                              -2-